Title: To James Madison from Henry Clay, [ca. 6 November] 1811
From: Clay, Henry
To: Madison, James


Wednesday morning [ca. 6 November 1811]
H. Clay presents his respects to Mr. Madison, & sends him a bottle of wine made from the grape of the Island of Madeira, which has been cultivated in Kentucky. He regrets that the specimen is not more ample, but it is all that he could have conveniently brought in his carriage.
H. C. had the mortification to have been present some years ago at the exhibition at Mr. Jefferson’s table of some Kentucky wine which, having been injured in the process of fermentation, was of a most wretched quality. The sample now sent will he flatters himself restore in some degree the credit of the wine of that State.
